Citation Nr: 9929939	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  97-30 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for heart disease, chronic 
obstructive pulmonary disease (COPD), and tuberculosis, as a 
result of in-service tobacco use or nicotine dependence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1956 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine, which denied the benefits sought on 
appeal. 


FINDING OF FACT

The record contains no competent medical evidence linking the 
veteran's heart disease, COPD, or tuberculosis, to tobacco 
use in service or to nicotine dependence acquired in service.  


CONCLUSION OF LAW

The claims of entitlement to service connection for heart 
disease, COPD, and tuberculosis, as a result of in-service 
tobacco use or nicotine dependence, are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he is entitled to service connection 
for heart disease, COPD, and tuberculosis, because they were 
caused by in-service tobacco use or by nicotine dependence 
incurred in service.  The initial question before the Board 
is whether the veteran has satisfied his burden of submitting 
evidence of a well-grounded claim for service connection 
under 38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim, one that is meritorious on its own or 
capable of substantiation.  Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
facts pertinent to his claim, and the claim must be denied.  
Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

On July 22, 1998, the President signed the Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (to be codified at 
38 U.S.C.A. § 1103).  This law prohibits service connection 
for death or disability resulting from an injury or 
disability due to in-service use of tobacco products by a 
veteran.  However, it applies only to claims filed after June 
9, 1998.  As the veteran in this case filed his claim in 
October 1993, the new law does not affect the disposition of 
this appeal.

In February 1993, VA General Counsel (VAGC) issued a 
precedent opinion addressing when benefits may be awarded 
based upon in-service tobacco use.  VAOPGCPREC 2-93, 58 Fed. 
Reg. 42,756(1993).  In June 1993, VAGC clarified that its 
February 1993 opinion.  VAGC explained, among other things, 
that the claimant must demonstrate that the disability 
resulted from the use of tobacco during service, and the 
adjudicator must take into consideration the possible effect 
of smoking before and after service.   In May 1997, VAGC 
issued an opinion addressing when service connection may be 
granted for disability or death due to nicotine dependence 
caused by in-service tobacco use.  VAOPGCPREC 19-97, 62 Fed. 
Reg. 37,954 (1997).  

In essence, the VAGC opinions hold that if the veteran became 
nicotine dependent in service and he continued to smoke after 
service and developed disease or disability due to smoking, 
service connection may be granted for the disease or 
disability.  If it cannot be demonstrated that he became 
nicotine dependent in service but that his smoking in service 
as opposed to his smoking before service or after service was 
the proximate cause of the smoking related illness, service 
connection may be granted for the disease or disability.

In summary, in order for the veteran to have a well-grounded 
claim of entitlement to service connection for heart disease, 
chronic obstructive pulmonary disease (COPD), or 
tuberculosis, as a result of smoking in service or nicotine 
dependence acquired in service, there must be: medical 
evidence that the veteran acquired nicotine dependence during 
service; or medical evidence that his currently diagnosed 
smoking related diseases were the result of in-service 
smoking rather than post-service smoking.  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995) (holding that, with 
respect to questions involving medical causation, medical 
evidence is required).

The veteran argues that he smoked in service and that his 
illness are due to cigarette smoking. The Board points out 
that the reason the veteran smoked in service is immaterial.  
The fact that he smoked in service, for whatever reason, is 
sufficient for the purpose of his claim.  

The first question to decide is whether there is medical 
evidence that he became nicotine dependent in service as 
opposed to some other time.  In his tobacco product use 
questionnaire dated in March 1997, the veteran acknowledged 
that he began smoking, prior to service, at age 15 or 16.  
Paul R. Minton, M.D., related in a cardiovascular examination 
report dated in April 1993 that the veteran had been a heavy 
smoker for over forty years.  The Board notes that the 
veteran was born October 1, 1938 and entered service in 
September 1956, just prior to his 18th birthday.  

In a statement in support of his claim filed in October 1993, 
the veteran related that he had smoked about  two packs of 
cigarettes a day in the military and continued to smoke the 
same amount until he had a heart attack in September 1993.  
While the evidence gives varying amounts of smoking after 
service (the veteran had quit for a time), the evidence 
clearly shows that he smoked heavily after service.  

The veteran's service medical records (SMRs) reflect that for 
the period February 1961 to January 1965, he was seen and 
treated for various respiratory system related ailments, 
including the following: a sore throat due to strep and staph 
infections; coughing; chest pain; difficulty breathing; and 
possible pneumonia.  In a September 1964 treatment record 
relating to complaints of coughing and sore throat noted the 
veteran smoked a half a pack of cigarettes per day.  It is 
possible that what the veteran meant at the time was that he 
was then currently smoking a half pack of cigarettes per day, 
perhaps due to illness, not that he did not necessarily smoke 
more than that prior to that time.  The January 1965 
examination upon separation from service clinically evaluated 
the veteran's throat, lungs, chest, and heart, as normal. 

Post-service medical records, including various private 
medical records and VA medical records for the period 
December 1973 through April 1996, confirm that the veteran 
currently has heart disease (specifically, status post 
myocardial infarction and arteriosclerotic heart disease), 
COPD, and quiescent tuberculosis.  He also has been bothered 
by a laryngeal lesion.  These records also imply that smoking 
is at has been a substantial cause in these illnesses.  
However, none of these medical records suggest that the 
veteran's smoking in service was the proximate cause of these 
smoking related illnesses.  In other words, the heavy smoking 
after service might very well be the cause of these 
illnesses.

Nevertheless, the veteran's claim may still be considered if 
he has a well grounded claim that he became nicotine 
dependent in service.  The governing criteria hold that if 
the veteran became nicotine dependent in service and he 
continued to smoke after service resulting in a smoking 
related illness, then service connection may be awarded.  
However, there must be competent medical evidence indicating 
that he actually became nicotine dependent in service.  His 
statements, alone, would be insufficient to satisfy the nexus 
requirement.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that lay persons are not competent to 
offer medical opinions).  There is no medical evidence 
indicating when the veteran became nicotine dependent, 
although a reasonable person would suggest that the veteran 
had become a chronic use of cigarettes before he entered 
service.  I

In any event, what is lacking in the veteran's case and is 
medical evidence showing that the veteran's disabilities are 
due to in-service tobacco use or nicotine dependence which he 
acquired in service.  By this decision, the Board is 
informing the veteran that medical evidence of causation is 
required to render his claims well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69 (1995).

Inasmuch as the record contains no competent medical evidence 
linking the veteran's current heart disease, COPD, or 
tuberculosis, to in-service tobacco use or to nicotine 
dependence acquired in service, the veteran's claims for 
service connection must be denied as not well grounded.  


ORDER

Evidence of well-grounded claims not having been submitted, 
service connection claims for heart disease, COPD, and 
tuberculosis, as the result of tobacco use or nicotine 
dependence, are denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

